As we have come to a conclusion adverse to the plaintiff upon the merits of the action, it is unnecessary *Page 147 
to express an opinion upon the question whether a suit can be maintained by a town in such a case as the present, assuming the tax to be illegal. The proceeding which the plaintiff seeks to restrain is not aimed at, and cannot affect the corporate rights or the corporate property of the town. It claims a contribution from the tax payers and out of the taxable property in the town; and for that purpose it employs the instrumentality of certain town officers. It does not appear to me that the town, as a corporate body, can have a standing in court to vindicate the individual rights of the tax payers. The principles affirmed by this court in Lorillard v. The Town of Monroe (1 Kern.,
392), seem to me to be hostile to the action.
It is argued by the plaintiff's counsel that the act under consideration is invalid because, by a former act, the question whether a tax should be levied to pay the expenses in question had been submitted to the electors at town meeting, and had been determined against Cornell and Clark, the defendants. (Laws of
1851, p. 17.) It is said that by passing the act immediately under examination, whereby the legislature of its own authority provided for the auditing and levying the expenses upon the taxable property of the town (Laws of 1852, p. 12), certain vested rights of the tax payers were destroyed, which, it is argued, cannot be done consistently with constitutional principles. The constitution of the United States prohibits the state legislatures from interfering with contracts, and our own constitution secures, under certain limitations, the inviolability of private property; and there is, moreover, a principle arising out of the distribution of political power among the great departments of the government, which prevents the legislature from attempting the exercise of judicial authority. Each of these provisions is designed to protect vested rights. But I do not see that the act of 1852, in its relation to the former act, is hostile to either of them. The act of the town meeting, under the first mentioned statute, did not *Page 148 
partake of the character of a contract, and it was not in its nature judicial. It professed to confer upon the voters certain administrative authority of the kind usually exercised by the legislature. It did not result in affording to Messrs. Cornell and Clark the relief to which the legislature ultimately thought them entitled. It was accordingly repealed by the act of the next year. The repeal destroyed the effect of the provision which declared that the result of the vote at town meeting should be final and conclusive. Besides the repealing section of the act of 1852, the other provisions of that act would have been a repeal by irresistible implication; for those provisions enacted that the claim should be allowed and paid, notwithstanding anything which might have been done under the prior law. Subsequent laws always prevail over earlier ones where there is a conflict between them, except in cases where the prior statutes are in the nature of a contract, or clothe an individual with proprietary rights in property. The legislature cannot thus deal with the judgments of courts, because it is not clothed with judicial power; but, as I have already said, the decision of the town meeting was not a judicial determination. The statute book is full, perhaps too full, of laws awarding damages and compensation of various kinds to be paid by the public to individuals who had failed to obtain what they considered equitably due to them by the decision of administrative officers acting under the provision of former laws. The courts have no power to supervise or review the doings of the legislature in such cases. The vote of the town meeting, though it had a conclusive effect while the law under which it was given remained in existence, possessed no element of inviolability under any provision of the constitution.
The legislature cannot take or authorize the taking of the property of an individual for public purposes, without compensation or for private purposes, though compensation is provided. It can, however, determine what *Page 149 
sums shall be raised by taxation, and the purposes to which the money shall be applied. If the purposes are private or local, something more than an absolute majority of the members of the legislature must concur. (Const., art. 1, § 9.) There is no question but that this law received the requisite vote. The legislature is not confined in its appropriation of the public moneys, or of the sums to be raised by taxation in favor of individuals, to cases in which a legal demand exists against the state. It can thus recognize claims founded in equity and justice in the largest sense of these terms, or in gratitude or charity. Independently of express constitutional restrictions, it can make appropriations of money whenever the public well being requires on will be promoted by it; and it is the judge of what is for the public good. It can, moreover, under the power to levy taxes, apportion the public burthens among all the tax paying citizens of the state, or among those of a particular section or political division. It is well settled that the authority to raise money by the exercise of the taxing power is not in conflict with the constitutional provisions protecting private property from seizure. The two principles coëxist in the constitution, and it is not difficult to distinguish between them. (The People v.The Mayor, c., of Brooklyn, 4 Comst., 419.)
The judgment of the supreme court should be affirmed
Judgment accordingly. *Page 150 
[EDITORS' NOTE:  THIS PAGE IS BLANK.] *Page 151